Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 1 of 10 PageID #: 281




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JASON MICHAEL MIDDLETON,                             )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:20-cv-00039-JRS-MG
                                                      )
 PERSON,                                              )
                                                      )
                               Defendant.             )


               ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT
                   AND DIRECTING ENTRY OF FINAL JUDGMENT

        For the reasons explained in this Entry, the plaintiff's motion for summary judgment,

 dkt. [20], is denied and the defendants' cross-motion for summary judgment, dkt. [24], is granted.

                                            I. Background

        Indiana prisoner Jason Middleton brings this 42 U.S.C. § 1983 civil rights action against

 Dr. Michael Person. Cross-motions for summary judgment have been filed and are ripe for

 resolution.

        Mr. Middleton alleges that on October 3, 2018, he was transported from the Plainfield

 Correctional Facility ("Plainfield") to the Shelby County Jail ("the Jail"). He alleges that he was

 undergoing cancer treatment at the time and Plainfield staff had sent his pain medication with him.

 He alleges that Dr. Person, the Jail doctor, was aware that Mr. Middleton was undergoing treatment

 and was on pain medication, but Dr. Person refused to give him his pain medication, refused to

 see him, and ignored his medical requests. This continued for a week. Mr. Middleton was taken

 back to Plainfield on October 10, 2018.




                                                 1
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 2 of 10 PageID #: 282




                                II. Summary Judgment Standard

        Summary judgment should be granted "if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

 Civ. P. 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10

 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court

 views the facts in the light most favorable to the non-moving party and all reasonable

 inferences are drawn in the non-movant's favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628

 (7th Cir. 2018). The Court cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps.

 Corp. 892 F.3d 887, 893 (7th Cir. 2018).

                                          III. Discussion

        A. Undisputed Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light

 reasonably most favorable to the non-moving parties with respect to the cross-motions for

 summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

                1.     Treatment for Skin Cancer Prior to Arriving at the Jail

        Mr. Middleton received surgery and radiation therapy for skin cancer on his right lower lip

 in June, July, and August of 2018, while he was in custody at Plainfield. Dkt. 25-2 at 7, 17−82.



                                                 2
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 3 of 10 PageID #: 283




 While radiation therapy was ongoing, Dr. Polar, a physician at Plainfield, issued alternating

 prescriptions of Tramadol and Norco (Hydrocodone) for pain. Id. at 17−82. Mr. Middleton's last

 radiation treatment was on August 17, 2018. Id. at 71, 82. On August 21, 2018, Dr. Polar modified

 Mr. Middleton's Norco 5/325 prescription to 2 tablets every 8 hours as needed, with a stop date of

 October 9, 2018. Id. at 84.

        On September 7, 2018, Mr. Middleton had a follow-up visit at the Cancer Center. Id. at 86.

 His lip was noted to be healing "excellently" and there were no signs of any new cancer lesions.

 Id. His surgeon, Dr. Thomas Schmitz, recommended that Mr. Middleton continue with a

 Hydrocortisone cream, A&D ointment, and Triamcinolone dental paste for three weeks. Id. Dr.

 Schmitz's consultation report did not recommend any pain medication. Id.

                2.      Dr. Person and Mr. Middleton's Week at the Jail

        In 2017 through part of 2019, Dr. Person was employed as a licensed physician with

 Advanced Correctional Healthcare, Inc. ("ACH"), a company that provides physicians to provide

 medical care to inmates at county jails throughout Indiana, including the Jail. Dkt. 25-1, ¶ 2-3.

 In 2018, Dr. Person was physically at the Jail one day a week for several hours to see patients. Id.,

 ¶ 3. He was also on-call twenty-four (24) hours a day, seven days a week for questions or issues

 regarding inmates' medical needs. Id. If Dr. Person was not available or was on vacation, another

 ACH physician would fill in. Id.

        There were also nurses working at the Jail. Id., ¶ 4. The nurses, as well as the officers at

 the Jail, were Dr. Person's eyes and ears when he was not at the Jail. Id. Dr. Person relied on them

 to provide pertinent, accurate information to him about patients so he could decide if he needed to

 prescribe something or if he needed to see the patient. Id. The Jail has a system where an inmate

 can submit a written sick call request to medical staff including questions and requests to be seen.

 Id., ¶ 14. Typically, nurses at the Jail answer the requests and respond to them. Id. In some

                                                  3
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 4 of 10 PageID #: 284




 instances, the nurses will communicate information to Dr. Person about an inmate and he will in

 turn advise of any treatment orders. Id. When this occurs one of the nurses will advise the inmate

 of the treatment orders or let the inmate know that there are no orders from the provider. Id.

        On October 3, 2018, Mr. Middleton was transferred from Plainfield to the Jail and arrived

 with Dr. Polar's prescription for Norco. Id., ¶ 6. Norco is a narcotic pain medication. Id. The

 prescription was ordered from September 11, 2018 through October 10, 2018. Id.; dkt. 25-1 at 25.

 The Norco was to be taken "as needed." Id. That means the patient only receives the medication

 when he reports having pain. Dkt. 25-1, ¶ 6. Mr. Middleton did not come with any other medication

 or treatment orders besides the Norco. Id. He also did not come with any other paperwork verifying

 that he had cancer or that he was undergoing cancer treatment. Id.

        The day Mr. Middleton arrived at the Jail, nursing staff contacted Dr. Person by telephone.

 Id., ¶ 7. Dr. Person was informed that Mr. Middleton's Norco prescription was to be taken "as

 needed" and was set to expire in one week (October 10, 2018). Id. At that time, Dr. Person had no

 information regarding Mr. Middleton's cancer including the type of cancer, when it was removed,

 and his current condition including whether he was currently undergoing cancer treatment. Id. Dr.

 Person did not approve the Norco and instead modified the order to Tylenol twice a day (BID). Id.

 Based on what Dr. Person knew at the time, he believed it was medically appropriate to treat Mr.

 Middleton's report of pain, if he ended up making any, with Tylenol, a non-narcotic pain

 medication. Id.

        That same day, Jail nursing staff contacted Plainfield and left a message with the Director

 of Nursing for a return call for more information on Mr. Middleton's condition. Id., ¶ 9; dkt. 25-1

 at 10. Plainfield did not return the call before Mr. Middleton transferred back to the prison on

 October 10, 2018. Id.



                                                  4
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 5 of 10 PageID #: 285




         On October 7, 2018, Mr. Middleton submitted a sick call request stating that he had cancer,

 he could not take Tylenol, and requesting pain medication. Id., ¶ 10; dkt. 25-1 at 16. On October

 9, 2018, Jail nursing staff contacted Dr. Person regarding Mr. Middleton's request. Dkt. 25-1, ¶ 11.

 He declined to prescribe any additional pain medication besides the Tylenol. Id. At that time, the

 nurses still had not received any paperwork or any return phone calls from Plainfield regarding

 Mr. Middleton's cancer diagnosis and his condition. Id. Further, Mr. Middleton had refused to take

 the Tylenol Dr. Person prescribed the entire time he was at the Jail. Id., ¶ 12; dkt. 25-1 at 21-24.

 The next day, October 10, 2018, Mr. Middleton was transferred back to Plainfield. Id.

        Dr. Person tries to avoid prescribing narcotic pain medication until less addictive

 medications have failed or unless the diagnosis truly calls for narcotic pain medication, such as

 when someone has just had surgery or has serious, acute pain. Id., ¶ 8. It is Dr. Person's opinion

 that when a patient takes Norco after removal of a cancerous lesion on their skin, the patient is not

 taking Norco to treat the actual cancer. Id., ¶ 17. The patient is taking Norco to treat pain associated

 with the removal of the cancerous lesion; i.e., the cutting of the skin to remove the lesion. Id. That

 pain is temporary as is any pain associated with having something removed from the skin. Id.

 When treating Mr. Middleton, Dr. Person based his treatment decisions on the patient's subjective

 complaints, objective conditions, and on Dr. Person's reasoned medical judgment developed over

 his years of practicing medicine. Id., ¶ 16.

         B.      Analysis

         Mr. Middleton argues that Dr. Person was deliberately indifferent to his serious medical

 needs. Specifically, Mr. Middleton contends that Dr. Person denied him his previously prescribed

 pain medication without seeing him, without talking to medical staff at Plainfield or his "cancer

 specialist" Dr. Schmitz, and without reviewing his medical records. He further alleges that Dr.



                                                    5
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 6 of 10 PageID #: 286




 Person ignored his medical requests and refused to see him.

        At all relevant times, Mr. Middleton was a convicted offender. This means that the Eighth

 Amendment applies to his deliberate indifference claims. Estate of Clark v. Walker, 865 F.3d 544,

 546, n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners"). To prevail on

 an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate two elements:

 (1) he suffered from an objectively serious medical condition; and (2) the defendant knew about

 the plaintiff's condition and the substantial risk of harm it posed but disregarded that risk. Farmer

 v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964

 (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman ex rel. Hamilton v.

 Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658 F.3d 742, 750-51

 (7th Cir. 2011).

        "A medical condition is objectively serious if a physician has diagnosed it as requiring

 treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d

 403, 409 (7th Cir. 2014). The subjective standard "requires more than negligence and approaches

 intentional wrongdoing." Goodloe v. Sood, 947 F.3d 1026, 1030 (7th Cir. 2020) (internal quotation

 omitted). Even a showing of medical malpractice is not sufficient. Id. "Rather, the evidence must

 show that the prison official . . . knew or was aware of—but then disregarded—a substantial risk

 of harm to an inmate's health." Id.

        For purposes of the motions for summary judgment, Dr. Person does not dispute that a

 complaint of pain can be considered an objectively serious medical condition. Dkt. 25 at 21.

 Accordingly, the Court need only determine whether a reasonable jury could conclude that Dr.

 Person was deliberately indifferent to Mr. Middleton's complaints of pain.




                                                  6
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 7 of 10 PageID #: 287




        It is undisputed that before Mr. Middleton was transferred to the Jail for a week in October

 2018, he had undergone radiation for skin cancer on his lip. The specifics of his cancer treatment,

 however, were not provided to Dr. Person during Mr. Middleton's short stay at the Jail. Jail nursing

 staff called the Plainfield Director of Nursing in an attempt to learn more about Mr. Middleton's

 current medical condition, but no information was obtained before Mr. Middleton was transferred

 back to Plainfield.

        What Dr. Person did know is that a prison physician had prescribed Norco for Mr.

 Middleton on September 11, 2018, three weeks before he arrived at the Jail. The prescription was

 to be provided "as needed" and was set to expire on October 10. 1 Mr. Middleton did not have any

 other medical records or treatment orders. There was no verification of the type of cancer, what

 treatments he had received, or any records that explained the rationale for the narcotic pain

 medication. Even if Dr. Middleton had had access to Mr. Middleton's medical records, they would

 have shown that his radiation treatment had ended August 17, 2018, and his cancer specialist did

 not prescribe Norco after September 14, 2018.

        Although Dr. Middleton was made aware that Mr. Middleton was complaining of pain, he

 exercised his medical judgment in determining that a non-narcotic pain medication, Tylenol, was

 appropriate. He offered an alternative medication for pain. Although Mr. Middleton argues that

 Dr. Person should have reviewed his medical records, none were sent with Mr. Middleton and

 nursing staff were not able to obtain more information during Mr. Middleton's one week stay.




 1
   To the extent Mr. Middleton contends that his "cancer specialist" prescribed Norco for him during the
 time he was at the Jail, this is not supported by any designated admissible evidence. Rather, the record
 reflects that Dr. Schmitz last prescribed Norco through September 14, 2018, two and a half weeks before
 Mr. Middleton arrived at the Jail. Dkt. 25-2 at 68.


                                                    7
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 8 of 10 PageID #: 288




         Clearly, Mr. Middleton believed that he should have been given a narcotic pain medication,

 but his disagreement with Dr. Person's opinion and even Dr. Person's disagreement with Dr. Polar's

 prescription are not sufficient to defeat summary judgment. "Disagreement between a prisoner and

 his doctor, or even between two medical professionals, about the proper course of treatment

 generally is insufficient, by itself, to establish an Eighth Amendment violation." Pyles, 771 F.3d

 at 409. In addition, "an inmate is not entitled to demand specific care and is not entitled to the best

 care possible…." Arnett, 658 F.3d at 754. Rather, inmates are entitled to "reasonable measures to

 meet a substantial risk of serious harm." Id. Moreover, this is not a case where the physician

 continued to prescribe a course of treatment that he knew was ineffective. Mr. Middleton never

 informed Jail medical staff that Tylenol was not working. Rather, he refused to take the Tylenol. 2

         The Seventh Circuit has not "suggest[ed] that prison doctors must always defer to the

 judgment of a doctor who treated an inmate prior to his detention." Holloway v. Delaware Cty.

 Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). "Rather, the prison physician, as the inmate's acting

 primary care doctor, is free to make his own, independent medical determination as to the necessity

 of certain treatments or medications, so long as the determination is based on the physician's

 professional judgment and does not go against accepted professional standards." Id.

         As in Holloway, Dr. Person was not required to defer to Dr. Polar's treatment decision.

 Simply showing that Dr. Person changed the narcotic prescription to another pain medication is

 not sufficient to defeat summary judgment on a claim of deliberate indifference. "Surely [plaintiff]

 would have preferred to have been treated by a doctor who would have prescribed Oxycontin to



 2
   Mr. Middleton's allegations that his cancer specialist told him to avoid anything that might upset his
 stomach and that Tylenol upset his stomach are not supported by any designated admissible evidence.
 Dkt. 29 at 4. Moreover, Dr. Person points out that Norco contains Acetaminophen, which is also known as
 Tylenol, so he does not believe that it makes sense medically for a patient to be able to take Norco but not
 Tylenol. Dkt. 25-1, ¶ 13.
                                                      8
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 9 of 10 PageID #: 289




 treat his chronic pain rather than the nonnarcotic substitutes, but a prisoner is not entitled to receive

 unqualified access to healthcare." Id. (affirming prison physician's refusal to prescribe narcotic

 pain medication) (internal quotation omitted).

         "A medical professional is entitled to deference in treatment decisions unless no minimally

 competent professional would have so responded under those circumstances." Id. (internal

 quotation omitted). Mr. Middleton has presented no evidence demonstrating that Dr. Person's

 treatment decision was one no competent physician would make. Dr. Person's decision is therefore

 entitled to deference.

         Mr. Middleton has not shown that Dr. Person was aware of any acute condition for which

 the standard of care compelled a narcotic medication. Dr. Person exercised his medical judgment

 and provided a reasonable course of treatment. Accordingly, Dr. Person is entitled to summary

 judgment in his favor.

                                            IV. Conclusion

         For the reasons discussed above, the plaintiff's motion for summary judgment, dkt. [20], is

 denied and the defendant's cross-motion for summary judgment, dkt. [24], is granted. Judgment

 consistent with this Entry shall now issue.


         IT IS SO ORDERED.


        Date:    5/12/2021




                                                    9
Case 2:20-cv-00039-JRS-MG Document 32 Filed 05/12/21 Page 10 of 10 PageID #: 290




 Distribution:

 JASON MICHAEL MIDDLETON
 158480
 PUTNAMVILLE – CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Carol A. Dillon
 BLEEKE DILLON CRANDALL, P.C.
 carol@bleekedilloncrandall.com

 Jill Esenwein
 BLEEKE DILLON CRANDALL ATTORNEYS
 jill@bleekedilloncrandall.com




                                       10
